Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Claim Amendment/Arguments

The newly added amendments have significantly altered the inventive entity.  As a result of the recent amendments, examiner conducted an additional search to find dried reagents that are added to the sample and a process in which multiple reagents can be present in the same tube.  Examiner found additional art that teaches the newly added claim limitations.  The previous rejections are withdrawn and new rejections put forth.  
The 112 rejections previously made are withdrawn due to the amendments.

Response to the Instant Set of Claims
Claim18 is objected to because of the following informalities:  “D271” should be –CD271--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 18-19,21-23,27,30-31,and 36 are rejected under 35 U.S.C. 103 as being unpatentable over El-Jawhair “A Robust Assay for Fast Quantification of Multipotential Stromal Cells in Bone Marrow Aspirates” in view of Evans (WO 2014188170)

as in instant Claims 18,21, 30
El-Jawhari does not state that such reagents are in a dried/dehydrated form when added directly to biological samples containing cells.  However, administering the reagents in a dried/dehydrated state directly to such samples would have been obvious based on the teachings of Evans.  An artisan would have been motivated to have added dry reagents directly to such samples, because Evans teaches that in order to identify/isolate mesenchymal stem cells, dried identifying reagents can be added to the biological sample containing cells (Page 13, ln 27-28).  Page 5, ln 20-21 states specifically that the sample can be derived from either bone marrow or blood as in instant Claims 18,27,30
as in instant Claims 19,27,30
Dependent Claims taught by El-Jawhari
the therapeutic tissue comprises red blood cells that are not removed or lysed before the quantifying (Summary A4.04) as in instant Claim 22, 36 The total time for reconstituting and quantifying are completed in 15-20 minutes (Summary A4.04) as in instant Claims 23,31, 
.
  


Claims 18-19,21,24,26-28, 30,32-34,37 are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert “Single-platform quality control assay to quantify multipotential stromal cells in bone marrow aspirates prior to bulk manufacture or direct therapeutic use” Cytotherapy 2012; 14; 431-440.  Document provided by applicant in prior IDS in view of Evans (WO 2014188170) 

	Cuthbert teaches a single platform quality control assay capable of quantifying MSC.  Cuthbert teaches a method for identification and enumeration of MSC by forming a counting composition of MSCs exposed to two reagents concurrently for five minutes; one identifies CD271 (a MSC marker) and the other identifies CD45 (a hematopoietic marker).  (CD45 low and CD271 bright cells1) MSC identification and enumeration was carried out using multiparameter flow cytometry.  (Cell staining and Data Acquisition for Enumeration Assay).  The assay is used to help quantify the number of MSCs; such cells can then be introduced into the body (Abstract) as in instant Claim 18,19,30
	Cuthbert does not state that such reagents are added to samples containing such cells in the dried form.  However, administering the reagents directly to such samples would have been obvious based on the teachings of Evans.  An artisan would have been motivated to have added dry reagents directly to such samples, because as in instant Claims 18,27,30
The process taught in Evans uses multicolor flow cytometry as opposed to single color flow cytometry.  This uses multiple detection markers in a single tube instead of having multiple tubes.  An artisan would have been motivated to use this particular method over processes requiring multiple tube analysis.  “The method of the invention has several advantages over the parallel-tube approach.  Firstly, increased accuracy for identifying cellular phenotypes at a single cell level is crucial for accurate quantification of specific cell types in patient samples or therapeutic cell products in the clinical setting.  It also provides increased sensitivity in detection, enabling MSCs to be identified in mixed cell samples using sophisticated analytical strategies.  This is a particular advantage when studying clinical samples that may be heterogeneous.  Secondly, single tube flow cytometry enables maximum information to be obtained from small samples such as biopsies or pediatric specimens.  In the conclusion section, the Evans mentions that the process can be used to quantify MSCs/µl of sample.  Therefore the process can be used to analyze samples of 100 ml or less.  Finally a multicolor approach facilities the detection of different types of MSCs, and allows simultaneous analysis of phenotype and functionality of such cytokine production, apoptosis, and cell cycle analysis (Page 2, ln 30-Page 3, ln 8).  as in instant Claims 19,27,30
Dependent Claims taught in Cuthbert
as in instant Claim 21.
On page 433, left column, right side in Cuthbert states that the minimum events collected from each sample was 250,000 events which can be collected in 10 minutes or less.  Therefore, the requirement of at least 10,000 counting events in 10 minutes or less was met as in instant Claim 24, 32
Cuthbert teaches that counting beads can be used with the invention (Page 433, Cell staining and data acquisition for enumeration assay) as in instant Claim 26
The discussion section on Pages 438-439 specifically states that the procedure allows for determining the quantity of MCS that are administered to the subject based on the number or concentration of MSCs in the composition which is counted as in instant Claim 28.
The counting events is about 250,000 or more (Page 433, left column, right side) as in instant Claims 33-34.
Cuthbert states that its rapid procedure is suitable for intra-operative quality control of BM aspirates (Abstract) as in instant Claim 37.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  


Claims 18-19, 21-24,26-28, 30-34, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert “Single-platform quality control assay to quantify 

Cuthbert teaches a single platform quality control assay capable of quantifying MSC.  Cuthbert teaches a method for identification and enumeration of MSC by forming a counting composition of MSCs exposed to two reagents concurrently for five minutes; one identifies CD271 and the other identifies CD45.  (CD45 low and CD271 bright cells1) MSC identification and enumeration was carried out using multiparameter flow cytometry.  (Cell staining and Data Acquisition for Enumeration Assay).  The assay is used to help quantify the number of MSCs; such cells can then be introduced into the body (Abstract) as in instant Claim 18,19,30
	Cuthbert teaches that the incubation with the indicator reagents last about 15 minutes not five minutes or less.  However, at the time of applicants’ filing, it would have been obvious for the incubation/reconstitution process to have lasted 5 minutes or less because El-Jawhari specifically states that cells can be rapidly analyzed in a flow cytometer analysis in part by allocating only 5 minutes for reagent/stain incubation.  The method of El-Jawhari uses the Attune flow cytometer device which allows such cells to be processed rapidly.  Like Cuthbert, El-Jawhari also utilizes the same type of reagents as discussed in A4.04 Summary as in instant Claim 18,30, and dependent claims cited below
as in instant Claims 18,27,30
The process taught in Evans uses multicolor flow cytometry as opposed to single color flow cytometry.  This uses multiple detection markers in a single tube instead of having multiple tubes.  An artisan would have been motivated to use this particular method over processes requiring multiple tube analysis.  “The method of the invention has several advantages over the parallel-tube approach.  Firstly, increased accuracy for identifying cellular phenocytes at a single cell level is crucial for accurate quantification of specific cell types in patient samples or therapeutic cell products in the clinical setting.  It also provides increased sensitivity in detection, enabling MSCs to be identified in mixed cell samples using sophisticated analytical strategies.  This is a particular advantage when studying clinical samples that may be heterogeneous.  Secondly, single tube flow cytometery enables maximum information to be obtained from small samples such as biopsies or paediatric specimens.  Finally a multicolor approach facilities the detection of different types of MSCs, and allows simultatenous analysis of phenotype and functionality of such cytokine production, apoptosis, and cell cycle analysis  (Page 2, ln 30-Page 3, ln 8).  In the conclusion section, the Evans as in instant Claims 19,27,30
Dependent Claims taught in Cuthbert
Cuthbert teaches that DAPI can be added in order to detect the presence of DNA (Page 433, Cell Staining and data acquisition for enumeration assay) as in instant Claim 21.
On page 433, left column, right side in Cuthbert states that the minimum events collected from each sample was 250,000 events which can be collected in 10 minutes or less.  Therefore, the requirement of at least 10,000 counting events in 10 minutes or less was met as in instant Claim 24, 32
Cuthbert teaches that counting beads can be used with the invention (Page 433, Cell staining and data acquisition for enumeration assay) as in instant Claim 26
The discussion section on Pages 438-439 specifically states that the procedure allows for determining the quantity of MCS that are administered to the subject based on the number or concentration of MSCs in the composition which is counted as in instant Claim 28.
The counting events is about 250,000 or more (Page 433, left column, right side) as in instant Claims 33-34.
Cuthbert states that its rapid procedure is suitable for intra-operative quality control of BM aspirates (Abstract) as in instant Claim 37.
El-Jawrhi teaches wherein the counting composition further comprises Vybrant Red Dye (a DNA dye) (Summary A4.04) as in instant Claim 21,  the Therapeutic tissue comprises red blood cells that are not removed or lysed before the quantifying (Summary A4.04) as in instant Claim 22, 36 The total time for staining/contacting and as in instant Claims 23,31, , the number of MSC in the therapeutic tissue or the concentration of MSC in therapeutic tissue is determined using a flow cytometry process involving staining the tissue for 5 minutes or less (Summary A4.0-4) as in instant Claim 30.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Claims 18,23,25,30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert “Single-platform quality control assay to quantify multipotential stromal cells in bone marrow aspirates prior to bulk manufacture or direct therapeutic use” Cytotherapy 2012; 14; 431-440 in view of El-Jawhari (A Robust Assay for Fast Quantification of Multipotential Stromal Cells in Bone Marrow Aspirates), Evans (WO 2014188170), and Mylavaganam (US 20090111118)
Cuthbert, El-Jawahri, and Evans apply as above.  El-Jawahri teaches a reagent  incubation process that lasts approximately 5 minutes.  El-Jawahri does not teach a quicker incubation time. However, at the time of applicants’ filing, it would have been obvious to have had a quicker incubation process of 30 seconds to 5 minutes.  Mylvaganam specifically states that cells can be rapidly analyzed in part to allocating only 30 seconds to 5 minutes for reagent/stain incubation as discussed in paragraph 11.  Cuthbert states that its process can be completed on average in 7 mins, 23 seconds (less than 10 minutes).  Since the staining can occur in a range of 30 seconds to 5 minutes or less according to Mylvaganam, adding the reconstituting/contacting time and as in instant Claims 23,25,31
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cuthbert “Single-platform quality control assay to quantify multipotential stromal cells in bone marrow aspirates prior to bulk manufacture or direct therapeutic use” Cytotherpy 2012; 14; 431-440 in view of El-Jawhari (A Robust Assay for Fast Quantification of Multipotential Stromal Cells in Bone Marrow Aspirates), and Evans (WO 2014188170), McGonagle (US 20100260721) Chu (Articular Cartilage repair using allogenic Perichondrocyte seeded biodegradable porous polylactic acid (PLA):  A tissue-engineering study) Journal of Biomedical Materials Research) (First Published September 1995).

Cuthbert, El-Jawhari, and Evans apply as above to teach claim 18.  Neither reference teaches placing the MSC cells within a scaffold for implantation into an individual.  However, at the time of applicants’ filing, adding cells to a scaffold would have been obvious based on the teachings of McGonagle.  Paragraph 56 of McGonagle states that a scaffold can be used in order to safely introduce cells into the body of individuals by serving as a sterile and biocompatible carrier as in instant Claim 20.
as in instant Claim 20

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  


Conclusion

All claims stand rejected.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAUREN K. VAN BUREN
Examiner
Art Unit 1632


/BLAINE LANKFORD/Primary Examiner, Art Unit 1657